EXHIBIT 10.1
 
AMENDMENT NO. 4
 
TO AMENDED AND RESTATED CREDIT AGREEMENT
 
This Amendment No. 4 to Amended and Restated Credit Agreement is dated as of
June 30, 2015 (this “Agreement”), and is among the Lenders identified on the
signature pages hereof as Lenders (which Lenders constitute the Required Lenders
and, as applicable, all of the Lenders directly affected by the applicable
amendments to be effected by this Agreement), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association (“Wells Fargo”), as agent for the
Lenders (Wells Fargo, in that capacity, “Agent”), PAC-VAN, INC., an Indiana
corporation (“Pac-Van”), LONE STAR TANK RENTAL INC., a Delaware corporation
(“Lone Star”), GFN REALTY COMPANY, LLC, a Delaware limited liability company
(“GFNRC”), SOUTHERN FRAC, LLC, a Texas limited liability company (“Southern
Frac” and, together with Pac-Van, Lone Star, and GFNRC, each a “Borrower”), and
GFN MANUFACTURING CORPORATION, a Delaware corporation (“GFN Manufacturing”).
 
The Lenders, Agent, Pac-Van, Lone Star, and GFNRC are party to an Amended and
Restated Credit Agreement dated as of April 7, 2014 (as amended, restated,
supplemented, or otherwise modified before the date of this Agreement, the
“Credit Agreement”).
 
The parties desire that Southern Frac become a “Borrower” under and as defined
in the Credit Agreement and a “Grantor” under and as defined in the
U.S. Guaranty and Security Agreement.
 
The parties desire that GFN Manufacturing become a “Grantor” and a “Guarantor”
under and as defined in the U.S. Guaranty and Security Agreement.
 
The parties also desire to modify the Credit Agreement in certain respects.
 
The parties therefore agree as follows:
 
1. Definitions. Defined terms used but not defined in this Agreement are as
defined in the Credit Agreement.
 
2. Increase to Maximum Revolver Amount. Agent, Lenders, and the Loan Parties
desire that the Maximum Revolver Amount be increased by $12,000,000, such that
the Maximum Revolver Amount, after giving effect to that increase and this
Agreement, would increase from $220,000,000 to $232,000,000. In connection with
that request, the Lenders have agreed to provide new Revolver Commitments or
increase their existing Revolver Commitments. Agent, Lenders, and the Loan
Parties desire that the desired increase to the Maximum Revolver Amount become
effective as of the effective date of this Agreement. The desired increase to
the Maximum Revolver Commitment to be effected by this Agreement will not
constitute an Increase.
 
3. Joinders (Southern Frac; GFN Manufacturing).
 
(a) Pursuant to the Credit Agreement, Southern Frac, by its signature below,
becomes a “Borrower” under the Credit Agreement with the same force and effect
as if originally party thereto as a “Borrower,” and Southern Frac hereby
(1) agrees to all of the terms and provisions of the Credit Agreement applicable
to it as a “Borrower” thereunder and (2) represents and warrants that the
representations and warranties made by it as a “Borrower” thereunder are true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that are already
qualified or modified by materiality in the text thereof) on and as of the date
hereof. Each reference to a “Borrower” (or to “Borrowers”) in the Credit
Agreement shall be deemed to include Southern Frac.
 
 
1

--------------------------------------------------------------------------------

 
(b) In accordance with the U.S. Guaranty and Security Agreement, Southern Frac,
by its signature below, becomes a “Grantor” under the U.S. Guaranty and Security
Agreement with the same force and effect as if originally named therein as a
“Grantor,” and Southern Frac hereby (1) agrees to all of the terms and
provisions of the U.S. Guaranty and Security Agreement applicable to it as a
“Grantor” thereunder and (2) represents and warrants that the representations
and warranties made by it as a “Grantor” thereunder are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that are already qualified or
modified by materiality in the text thereof) on and as of the date hereof. In
furtherance of the foregoing, Southern Frac hereby unconditionally grants,
assigns, and pledges to Agent, for the benefit of the Lender Group and the Bank
Product Providers, to secure the Secured Obligations, a continuing security
interest in and to all of Southern Frac’s right, title and interest in and to
the Collateral. Each reference to a “Grantor” (or to “Grantors”) in the U.S.
Guaranty and Security Agreement shall be deemed to include Southern Frac.
 
(c) In accordance with the U.S. Guaranty and Security Agreement,
GFN Manufacturing, by its signature below, becomes a “Grantor” and a “Guarantor”
under the U.S. Guaranty and Security Agreement with the same force and effect as
if originally named therein as a “Grantor” and a “Guarantor,” and
GFN Manufacturing hereby (1) agrees to all of the terms and provisions of the
U.S. Guaranty and Security Agreement applicable to it as a “Grantor” or a
“Guarantor” thereunder, and (2) represents and warrants that the representations
and warranties made by it as a “Grantor” or a “Guarantor” thereunder are true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that are already
qualified or modified by materiality in the text thereof) on and as of the date
hereof. In furtherance of the foregoing, GFN Manufacturing hereby
(1) unconditionally and irrevocably guarantees as a primary obligor and not
merely as a surety the full and prompt payment when due, whether upon maturity,
acceleration, or otherwise, of all of the Guarantied Obligations and
(2) unconditionally grants, assigns, and pledges to Agent, for the benefit of
the Lender Group and the Bank Product Providers, to secure the Secured
Obligations, a continuing security interest in and to all of GFN Manufacturing’s
right, title and interest in and to the Collateral. Each reference to a
“Grantor” or a “Guarantor” (or to “Grantors” or to “Guarantors”) in the U.S.
Guaranty and Security Agreement shall be deemed to include GFN Manufacturing.
 
(d) Pursuant to the Credit Agreement and the Intercompany Subordination
Agreement, each of Southern Frac and GFN Manufacturing, by its signature below,
becomes a “Creditor Obligor” under the Intercompany Subordination Agreement and
a “Debtor Obligor” under the Debtor Obligors’ consent thereto with the same
force and effect as if originally named therein as a “Creditor Obligor” or a
“Debtor Obligor,” as applicable, and each of Southern Frac and GFN Manufacturing
hereby (1) agrees to all of the terms and provisions of the Intercompany
Subordination Agreement and the Debtor Obligors’ consent thereto applicable to
it as a “Creditor Obligor” or a “Debtor Obligor” thereunder and (2) represents
and warrants that the representations and warranties made by it as a “Creditor
Obligor” or a “Debtor Obligor” thereunder are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality in the text thereof) on and as of the date hereof. Each reference to
a “Creditor Obligor” or a “Debtor Obligor” (or to “Creditor Obligors” or to
“Debtor Obligors”) in the Intercompany Subordination Agreement or the Debtor
Obligors’ consent thereto shall be deemed to include each of Southern Frac and
GFN Manufacturing.
 
 
2

--------------------------------------------------------------------------------

 
(e) Pursuant to the Credit Agreement and the Master Intercompany Note (used in
this Agreement as defined in the Intercompany Subordination Agreement), each of
Southern Frac and GFN Manufacturing, by its signature below, becomes a “Debtor
Obligor” under the Master Intercompany Note and a “Creditor Obligor” under the
endorsement thereto with the same force and effect as if originally named
therein as a “Debtor Obligor” or a “Creditor Obligor,” as applicable, and each
of Southern Frac and GFN Manufacturing hereby (1) agrees to all of the terms and
provisions of the Master Intercompany Note and the endorsement thereto
applicable to it as a “Debtor Obligor” or a “Creditor Obligor” thereunder and
(2) represents and warrants that the representations and warranties made by it
as a “Debtor Obligor” or a “Creditor Obligor” thereunder are true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that are already qualified or
modified by materiality in the text thereof) on and as of the date hereof. Each
reference to a “Debtor Obligor” or a “Creditor Obligor” (or to “Debtor Obligors”
or to “Creditor Obligors”) in the Master Intercompany Note or the endorsement
thereto shall be deemed to include each of Southern Frac and GFN Manufacturing.
 
(f) Each of Southern Frac and GFN Manufacturing authorizes Agent at any time and
from time to time to file, transmit, or communicate, as applicable, financing
statements and amendments thereto (1) describing the Collateral as “all personal
property of debtor” or “all assets of debtor” or words of similar effect,
(2) describing the Collateral as being of equal or lesser scope or with greater
detail, or (3) that contain any information required by part 5 of Article 9 of
the Code for the sufficiency or filing office acceptance. Each of Southern Frac
and GFN Manufacturing also hereby ratifies any and all financing statements or
amendments previously filed by Agent in any jurisdiction in connection with the
Loan Documents.
 
(g) Attached to this Agreement as Exhibit A are supplemental schedules to the
U.S. Guaranty and Security Agreement with respect to Southern Frac and
GFN Manufacturing, which supplemental schedules supplement the applicable
schedules to the U.S. Guaranty and Security Agreement and shall be deemed a part
thereof for all purposes of the U.S. Guaranty and Security Agreement.
 
(h) Attached to this Agreement as Exhibit B are supplementary schedules to the
Perfection Certificate with respect to Southern Frac and GFN Manufacturing,
which supplementary schedules supplement the applicable schedules to the
Perfection Certificate and shall be deemed a part of the Perfection Certificate
for all purposes under the Loan Documents.
 
4. Amendments to Credit Agreement.
 
(a) Section 2.3(b) of the Credit Agreement is hereby amended by replacing
“$22,000,000” with “$23,200,000”.
 
(b) Section 2.3(d)(i) of the Credit Agreement is hereby amended by replacing
“$22,000,000” with “$23,200,000”.
 
 
3

--------------------------------------------------------------------------------

 
(c) Section 2.3(d)(iv) of the Credit Agreement is hereby amended by replacing
“$22,000,000” with “$23,200,000”.
 
(d) Section 4.6(b) of the Credit Agreement is hereby amended by replacing each
instance of “Amendment No. 2 Effective Date” with “Amendment No. 4 Effective
Date”.
 
(e) Section 4.14 of the Credit Agreement is hereby amended as follows: (1) by
replacing each of the first and third instance of “Amendment No. 2 Effective
Date” with “Amendment No. 4 Effective Date”; and (2) by replacing “after giving
effect to Amendment No. 2 on the Amendment No. 2 Effective Date” with “after
giving effect to Amendment No. 4 on the Amendment No. 4 Effective Date”.
 
(f) Section 4.22 of the Credit Agreement is hereby amended to read in its
entirety as follows:
 
“           4.22           Eligible Accounts, Eligible Extended Lone Star
Accounts, Eligible Backend-Charge Accounts, and Eligible Southern Frac Accounts.
As to each Account that is identified by Borrowers as an Eligible Account, an
Eligible Extended Lone Star Account, an Eligible Backend-Charge Account, or an
Eligible Southern Frac Account in a Borrowing Base Certificate submitted to
Agent, such Account is (a) a bona fide existing payment obligation of the
applicable Account Debtor created by the sale or lease and delivery of Inventory
or the rendition of services to such Account Debtor in the ordinary course of
the Loan Parties’ business, (b) owed to a Borrower or a Qualified Subsidiary
Guarantor (or (i) in the case of Eligible Extended Lone Star Accounts, owed to
Lone Star, and (ii) in the case of Eligible Southern Frac Accounts, owed to
Southern Frac) without any known defenses, disputes, offsets, counterclaims, or
rights of return or cancellation, (c) in the case of Eligible Accounts, not
excluded as ineligible by virtue of one or more of the excluding criteria (other
than any Agent-discretionary criteria) set forth in the definition of Eligible
Accounts, (d) in the case Eligible Extended Lone Star Accounts, not excluded as
ineligible by virtue of one or more of the excluding criteria (other than any
Agent-discretionary criteria) set forth in the definition of Eligible Extended
Lone Star Accounts, (e) in the case Eligible Backend-Charge Accounts, not
excluded as ineligible by virtue of one or more of the excluding criteria (other
than any Agent-discretionary criteria) set forth in the definition of Eligible
Backend-Charge Accounts, and (f) in the case of Eligible Southern Frac Accounts,
not excluded as ineligible by virtue of one or more of the excluding criteria
(other than any Agent-discretionary criteria) set forth in the definition of
Eligible Southern Frac Accounts.”
 
(g) Section 4.23 of the Credit Agreement is hereby amended to read in its
entirety as follows:
 
“           4.23           Eligible Inventory; Eligible Southern Frac Raw
Materials Inventory; Eligible Southern Frac Tanks.
 
(a)           As to each item of Inventory that is identified by Borrowers as
Eligible Fleet Inventory, Eligible Step Inventory, or Eligible Southern Frac
Finished Goods Inventory in a Borrowing Base Certificate submitted to Agent,
such Inventory is (i) of good and merchantable quality, free from known defects,
and (ii) not excluded as ineligible by virtue of one or more of the excluding
criteria (other than any Agent-discretionary criteria) set forth in the
definition of Eligible Inventory.
 
 
4

--------------------------------------------------------------------------------

 
(b)           As to each item of Inventory that is identified by Borrowers as
Eligible Southern Frac Raw Materials Inventory in a Borrowing Base Certificate
submitted to Agent, such Inventory is (i) of good and merchantable quality, free
from known defects, and (ii) not excluded as ineligible by virtue of one or more
of the excluding criteria (other than any Agent-discretionary criteria) set
forth in the definition of Eligible Southern Frac Raw Materials Inventory.
 
(c)           As to each Southern Frac Tank that is identified by Borrowers as
Eligible Southern Frac Tank in a Borrowing Base Certificate submitted to Agent,
such Southern Frac Tank is not excluded as ineligible by virtue of one or more
of the excluding criteria (other than any Agent-discretionary criteria) set
forth in the definition of Eligible Southern Frac Tanks.”
 
(h) Section 5.6 of the Credit Agreement is hereby amended by replacing each
instance of “Amendment No. 2 Effective” with “Amendment No. 4 Effective Date”.
 
(i) Section 6.6(a)(i) of the Credit Agreement is hereby amended by replacing
“$22,000,000” with “$23,200,000”.
 
(j) Section 6.7(d) of the Credit Agreement is hereby amended to read in its
entirety as follows:
 
“           (d)           any Loan Party may make any dividend or distribution
to an Affiliate of that Loan Party (other than GFN Manufacturing) on account of
Equity Interests of such Loan Party held by such Affiliate, so long as such
Affiliate is a Loan Party;”
 
(k) Section 6.7(g) of the Credit Agreement is hereby amended by replacing
“$22,000,000” with “$23,200,000”.
 
(l) Section 6.7(i) of the Credit Agreement is hereby amended as follows: (1) by
replacing “$22,000,000” with “$23,200,000”; and (2) by replacing “$17,500,000”
with “$18,200,000”.
 
(m) Section 6.7(k) of the Credit Agreement is hereby amended as follows: (1) by
replacing “$22,000,000” with “$23,200,000”; (2) by replacing “$17,500,000” with
“$18,200,000”; and (3) by replacing the period at the end of that section with
“; and”.
 
(n) Section 6.7 of the Credit Agreement is hereby further amended as follows:
(1) by deleting the word “and” at the end of Section 6.7(j); and (2) by
inserting the following new Section 6.7(l) after amended Section 6.7(k):
 
 
5

--------------------------------------------------------------------------------

 
“           (l)           in addition to any Affiliate Distributions or other
dividends permitted under this Section 6.7, Southern Frac may declare and pay
dividends to GFN Manufacturing on account of Equity Interests issued to
GFN Manufacturing by Southern Frac in an aggregate amount not to exceed the
outstanding amount of the GFN Manufacturing–Shane Boston Loan, so long as before
and immediately after giving effect to the payment of any such dividend, (1) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom; and (2) such dividends, to the extent that such dividends are
used to repay the GFN Manufacturing–Shane Boston Loan, are paid no earlier than
ten (10) Business Days prior to the date GFN Manufacturing intends to make one
or more repayments in an aggregate like amount in respect of the
GFN Manufacturing–Shane Boston Loan.”
 
(o) Section 6.10(e) of the Credit Agreement is hereby amended as follows: (1) by
replacing “$22,000,000” with “$23,200,000”; and (2) by replacing “$17,500,000”
with “$18,200,000”.
 
(p) Section 14.1(c) of the Credit Agreement is hereby amended to read in its
entirety as follows:
 
“           (c)           No amendment, waiver, modification, elimination, or
consent shall do any of the following, in each case without written consent of
Agent, Borrowers and the Supermajority Lenders: (i) amend, modify, or eliminate
the definition of Borrowing Base, Borrowing Base (Individual), or any of the
defined terms (including, without limitation, the definitions of Eligible
Accounts, Eligible Backend-Charge Accounts, Eligible Branch-Use Equipment,
Eligible Equipment, Eligible Extended Lone Star Accounts, Eligible Fleet
Inventory, Eligible Inventory, Eligible Real Property, Eligible Rolling Stock
Equipment, Eligible Step Inventory, Eligible Southern Frac Accounts, Eligible
Southern Frac Finished Goods Inventory, Eligible Southern Frac Raw Materials
Inventory, Eligible Southern Frac Tanks, and Real Property Sublimit Formula
Amount) that are used in any such definition to the extent that any such change
results in more credit being made available to one or more Borrowers based upon
the Borrowing Base or any Borrowing Base (Individual), but not otherwise;
(ii) amend, modify, or eliminate the definition of Initial Maximum Real Property
Sublimit Amount, Maximum Real Property Sublimit Amount, or Maximum Revolver
Amount; (iii) change Section 2.1(c); or (iv) permit any principal amount of a
Real Property Sublimit Loan that is repaid or prepaid to be reborrowed.”
 
(q) The definition of “Affiliate” in Schedule 1.1 of the Credit Agreement is
hereby amended by replacing “the definition of Eligible Accounts and
Section 6.10 of the Agreement” with “the definition of Eligible Accounts, the
definition of Eligible Southern Frac Accounts, and Section 6.10 of the
Agreement”.
 
 
6

--------------------------------------------------------------------------------

 
(r) The definition of “Borrowing Base” in Schedule 1.1 to the Credit Agreement
is hereby amended to read in its entirety as follows:
 
“           “Borrowing Base” means, as of any date of determination, the
Dollar-equivalent result of:
 
(a)           85% of the amount of Borrowers’ and Qualified Subsidiary
Guarantors’ Eligible Accounts, less the amount, if any, of the Dilution Reserve,
plus
 
(b)           the lesser of
 
(i)           $500,000, and
 
(ii)           50% of the amount of Borrowers’ and Qualified Subsidiary
Guarantors’ Eligible Backend-Charge Accounts, less the amount, if any, of the
Dilution Reserve, plus
 
(c)           the lesser of
 
(i)           $2,000,000, and
 
(ii)           85% of the amount of Lone Star’s Eligible Extended Lone Star
Accounts, less the amount, if any, of the Dilution Reserve, plus
 
(d)           the lowest of
 
(i)           $10,000,000,
 
(ii)           the sum of the following:
 
(A)           the product of 50%, multiplied by the value (calculated at the
lower of cost or market on a basis consistent with Loan Parties’ historical
accounting practices) of Borrowers’ and Qualified Subsidiary Guarantors’
Eligible Rolling Stock Equipment, plus
 
(B)           the product of 50%, multiplied by the value (calculated at the
lower of cost or market on a basis consistent with Loan Parties’ historical
accounting practices) of Borrowers’ and Qualified Subsidiary Guarantors’
Eligible Branch-Use Equipment, plus
 
(C)           the lesser of the following:
 
(1)           $500,000, and
 
(2)           the product of 50%, multiplied by the value (calculated at the
lower of cost or market on a basis consistent with Loan Parties’ historical
accounting practices) of Borrowers’ and Qualified Subsidiary Guarantors’
Eligible Step Inventory, and
 
 
7

--------------------------------------------------------------------------------

 
(iii)           the sum of the following:
 
(A)           the product of 85%, multiplied by the most recently determined Net
Recovery Percentage, multiplied by the value (calculated at the lower of cost or
market on a basis consistent with Loan Parties’ historical accounting practices)
of Borrowers’ and Qualified Subsidiary Guarantors’ Eligible Rolling Stock
Equipment (such determination may be made as to different categories of such
Eligible Rolling Stock Equipment based upon the Net Recovery Percentage
applicable to such categories) at such time, plus
 
(B)           the product of 85%, multiplied by the most recently determined Net
Recovery Percentage, multiplied by the value (calculated at the lower of cost or
market on a basis consistent with Loan Parties’ historical accounting practices)
of Borrowers’ and Qualified Subsidiary Guarantors’ Eligible Branch-Use Equipment
(such determination may be made as to different categories of such Eligible
Branch-Use Equipment based upon the Net Recovery Percentage applicable to such
categories) at such time, plus
 
(C)           the lesser of the following:
 
(1)           $500,000, and
 
(2)           the product of 85%, multiplied by the most recently determined Net
Recovery Percentage, multiplied by the value (calculated at the lower of cost or
market on a basis consistent with Loan Parties’ historical accounting practices)
of Borrowers’ and Qualified Subsidiary Guarantors’ Eligible Step Inventory (such
determination may be made as to different categories of such Eligible Step
Inventory based upon the Net Recovery Percentage applicable to such categories)
at such time, plus
 
(e)           the lesser of
 
(i)           the product of 80%, multiplied by the value (calculated at the
lower of cost or market on a basis consistent with Loan Parties’ historical
accounting practices) of Borrowers’ and Qualified Subsidiary Guarantors’
Eligible Fleet Inventory, and
 
(ii)           the product of 85%, multiplied by the most recently determined
Net Recovery Percentage, multiplied by the value (calculated at the lower of
cost or market on a basis consistent with Loan Parties’ historical accounting
practices) of Borrowers’ and Qualified Subsidiary Guarantors’ Eligible Fleet
Inventory (such determination may be made as to different categories of such
Eligible Fleet Inventory based upon the Net Recovery Percentage applicable to
such categories) at such time, plus
 
 
8

--------------------------------------------------------------------------------

 
(f)           the lesser of
 
(i)           the Maximum Real Property Sublimit Amount at such time, and
 
(ii)           the Real Property Sublimit Formula Amount for all Eligible Real
Property at such time, plus
 
(g)           85% of the amount of Southern Frac’s Eligible Southern Frac
Accounts, less the amount, if any, of the Dilution Reserve, plus
 
(h)           the lesser of
 
(i)           the product of 60%, multiplied by the value (calculated at the
lower of cost or market on a basis consistent with Loan Parties’ historical
accounting practices) of Southern Frac’s Eligible Southern Frac Finished Goods
Inventory, and
 
(ii)           the product of 85%, multiplied by the most recently determined
Net Recovery Percentage, multiplied by the value (calculated at the lower of
cost or market on a basis consistent with Loan Parties’ historical accounting
practices) of Southern Frac’s Eligible Southern Frac Finished Goods Inventory
(such determination may be made as to different categories of such Eligible
Southern Frac Finished Goods Inventory based upon the Net Recovery Percentage
applicable to such categories) at such time, plus
 
(i)           the lesser of
 
(i)           the product of 60%, multiplied by the value (calculated at the
lower of cost or market on a basis consistent with Loan Parties’ historical
accounting practices) of Southern Frac’s Eligible Southern Frac Raw Materials
Inventory, and
 
(ii)           the product of 85%, multiplied by the most recently determined
Net Recovery Percentage, multiplied by the value (calculated at the lower of
cost or market on a basis consistent with Loan Parties’ historical accounting
practices) of Southern Frac’s Eligible Southern Frac Raw Materials Inventory
(such determination may be made as to different categories of such Eligible
Southern Frac Raw Materials Inventory based upon the Net Recovery Percentage
applicable to such categories) at such time, plus
 
(j)           the product of 85%, multiplied by the most recently determined Net
Recovery Percentage, multiplied by the value (calculated at the lower of cost or
market on a basis consistent with Loan Parties’ historical accounting practices)
of Southern Frac’s Eligible Southern Frac Tanks (such determination may be made
as to different categories of such Eligible Southern Frac Tanks based upon the
Net Recovery Percentage applicable to such categories) at such time, minus
 
(k)           the aggregate amount of Reserves, if any, established by Agent
under Section 2.1(c) of the Agreement.”
 
 
9

--------------------------------------------------------------------------------

 
(s) The definition of “Dilution Reserve” in Schedule 1.1 to the Credit Agreement
is hereby amended to read in its entirety as follows:
 
“           “Dilution Reserve” means, as of any date of determination, an amount
sufficient to reduce the advance rate against Eligible Accounts, Eligible
Extended Lone Star Accounts, Eligible Backend-Charge Accounts, and/or Eligible
Southern Frac Accounts by 1 percentage point for each percentage point by which
Dilution is in excess of 5%.”
 
(t) The definition of “Eligible Accounts” in Schedule 1.1 of the Credit
Agreement is hereby amended as follows: (1) in the introductory clause, by
replacing “created by a Borrower or a Qualified Subsidiary Guarantor” with
“created by a Borrower or a Qualified Subsidiary Guarantor (other than Southern
Frac)”; and (2) by amending clause (i) to read in its entirety as follows:
 
“           (i)           Accounts with respect to an Account Debtor or a group
of Account Debtors that are Affiliates whose total obligations owing to
Borrowers and Qualified Subsidiary Guarantors (including Southern Frac) exceed
15% (such percentage, as applied to a particular Account Debtor or group of
Account Debtors that are Affiliates, being subject to reduction by Agent in its
Permitted Discretion if the creditworthiness of such Account Debtor or such
Account Debtors deteriorates) of the aggregate amount of all otherwise Eligible
Accounts and all otherwise Eligible Southern Frac Accounts, to the extent of the
obligations owing by such Account Debtor or group of Account Debtors in excess
of such percentage; provided, that, in each case, the amount of Eligible
Accounts that are excluded because they exceed the foregoing percentage shall be
determined by Agent based on all of the otherwise Eligible Accounts and all
otherwise Southern Frac Accounts prior to giving effect to any eliminations
based upon the foregoing concentration limit,”
 
(u) The definition of “Eligible Backend-Charge Accounts” in Schedule 1.1 of the
Credit Agreement is hereby amended by replacing “created by a Borrower or a
Qualified Subsidiary Guarantor” with “created by a Borrower or a Qualified
Subsidiary Guarantor (other than Southern Frac)”.
 
(v) The definition of “Eligible Branch-Use Equipment” in Schedule 1.1 to the
Credit Agreement is hereby amended to read in its entirety as follows:
 
“           “Eligible Branch-Use Equipment” means Equipment of a Borrower or a
Qualified Subsidiary Guarantor (other than Southern Frac) that qualifies as
Eligible Equipment and consists of Branch-Use Equipment.”
 
(w) The definition of “Eligible Fleet Inventory” in Schedule 1.1 to the Credit
Agreement is hereby amended to read in its entirety as follows:
 
“           “Eligible Fleet Inventory” means Inventory of a Borrower or a
Qualified Subsidiary Guarantor (other than Southern Frac) that qualifies as
Eligible Inventory and consists of Rental Fleet Inventory or Other Fleet
Inventory.”
 
(x) The definition of “Eligible Rolling Stock Equipment” in Schedule 1.1 to the
Credit Agreement is hereby amended to read in its entirety as follows:
 
“           “Eligible Rolling Stock Equipment” means Equipment of a Borrower or
a Qualified Subsidiary Guarantor (other than Southern Frac) that qualifies as
Eligible Equipment and consists of Rolling Stock Equipment.”
 
 
10

--------------------------------------------------------------------------------

 
(y) The definition of “Eligible Step Inventory” in Schedule 1.1 to the Credit
Agreement is hereby amended to read in its entirety as follows:
 
“           “Eligible Step Inventory” means Inventory of a Borrower or a
Qualified Subsidiary Guarantor (other than Southern Frac) that qualifies as
Eligible Inventory and consists of Step Inventory.”
 
(z) The definition of “Fee Letter” in Schedule 1.1 of the Credit Agreement is
hereby amended by replacing “Amendment No. 2 Effective Date” with “Amendment
No. 4 Effective Date”.
 
(aa) The definition of “Maximum Revolver Amount” in Schedule 1.1 of the Credit
Agreement is hereby amended by replacing “$220,000,000” with “$232,000,000”.
 
(bb) Clause (d) of the definition of “Permitted Liens” in Schedule 1.1 to the
Credit Agreement is hereby amended by replacing “Amendment No. 2 Effective Date”
with “Amendment No. 4 Effective Date”.
 
(cc) The definition of “Receivables Reserves” in Schedule 1.1 of the Credit
Agreement is hereby amended by replacing “with respect to the Eligible Accounts
or the Maximum Revolver Amount” with “with respect to the Eligible Accounts, the
Eligible Extended Lone Star Accounts, the Eligible Backend-Charge Accounts, the
Eligible Southern Frac Accounts, or the Maximum Revolver Amount”.
 
(dd) Schedule 1.1 to the Credit Agreement is hereby further amended by inserting
the following new definitions in the appropriate alphabetical order:
 
“           “Amendment No. 4” means an Amendment No. 4 to Amended and Restated
Credit Agreement dated as of June 30, 2015, between Agent, certain of the
Lenders, and certain of the Loan Parties.
 
“Amendment No. 4 Effective Date” means the effective date of Amendment No. 4,
which effective date is June 30, 2015.
 
“Eligible Southern Frac Accounts” means those Accounts created by Southern Frac
in the ordinary course of its business, that arise out of Southern Frac’s sale
of goods or rendition of services, that comply with each of the representations
and warranties respecting Eligible Southern Frac Accounts made in the Loan
Documents, and that are not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below; provided, that such criteria may be
revised from time to time by Agent in Agent’s Permitted Discretion to address
the results of any field examination performed by (or on behalf of) Agent from
time to time after the Amendment No. 4 Effective Date. In determining the amount
to be included, Eligible Southern Frac Accounts shall be calculated net of
customer deposits, unapplied cash, taxes, discounts, credits, allowances, and
rebates. Eligible Southern Frac Accounts shall not include the following:
 
 
11

--------------------------------------------------------------------------------

 
(a)           (i) in the case of Accounts owed by one or more of Globe Energy
Services and its Affiliates, Accounts that the Account Debtor has failed to pay
within 120 days of original invoice date; (ii) in the case of Accounts owed by
one or more of Baker Corp and its Affiliates, Accounts that the Account Debtor
has failed to pay within 105 days of original invoice date; (iii) in the case of
Accounts owed by one or more of MVA Trucking & Rentals, L.L.C., and its
Affiliates, Accounts that the Account Debtor has failed to pay within 120 days
of original invoice date; and (iv) in the case of all other Accounts, Accounts
that the Account Debtor has failed to pay within 90 days of original invoice
date;
 
(b)           (i) in the case of Accounts owed by one or more of Globe Energy
Services and its Affiliates, Accounts with selling terms of more than 90 days;
and (ii) in the case of all other Accounts, Accounts with selling terms of more
than 60 days;
 
(c)           Accounts owed by an Account Debtor (or its Affiliates) where 25%
or more of all Accounts owed by that Account Debtor (or its Affiliates) are
deemed ineligible under clause (a) or (b) above or clause (i) or (s) below;
 
(d)           Accounts with respect to which the Account Debtor is an Affiliate
of any Borrower or of any Qualified Subsidiary Guarantor or an employee or agent
of any Borrower, any Qualified Subsidiary Guarantor, or any Affiliate of any
Borrower or of any a Qualified Subsidiary Guarantor;
 
(e)           Accounts arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional;
 
(f)           Accounts that are not payable in Dollars;
 
(g)           Accounts with respect to which the Account Debtor either (i) does
not maintain its chief executive office in the United States or a Qualified
Canadian Jurisdiction, or (ii) is not organized under the laws of the United
States or any state thereof or under the laws of Canada or a Qualified Canadian
Jurisdiction, or (iii) is the government of any foreign country or sovereign
state, or of any state, province, municipality, or other political subdivision
thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (A) the Account is supported by an irrevocable
letter of credit reasonably satisfactory to Agent (as to form, substance, and
issuer or domestic confirming bank) that has been delivered to Agent and is
directly drawable by Agent, or (B) the Account is covered by credit insurance in
form, substance, and amount, and by an insurer, reasonably satisfactory to
Agent;
 
 
12

--------------------------------------------------------------------------------

 
(h)           Accounts with respect to which the Account Debtor is either
(i) the United States or Canada or any department, agency, or instrumentality of
the United States or Canada (exclusive, however, of Accounts with respect to
which Borrowers and Qualified Subsidiary Guarantors have complied, to the
reasonable satisfaction of Agent, with the Assignment of Claims Act, 31 USC
§3727), the Financial Administration Act (Canada), or other applicable law, as
applicable, or (ii) any state of the United States or any province of Canada;
 
(i)           Accounts with respect to which the Account Debtor is a creditor of
a Borrower or a Qualified Subsidiary Guarantor, has or has asserted a right of
recoupment or setoff, or has disputed its obligation to pay all or any portion
of the Account, to the extent of such claim, right of recoupment or setoff, or
dispute;
 
(j)           that portion of Accounts which reflect a reasonable reserve for
warranty claims or returns or amounts which are owed to account debtors,
including those for rebates, allowances, co-op advertising, new store allowances
or other deductions;
 
(k)           Accounts with respect to an Account Debtor or a group of Account
Debtors that are Affiliates whose total obligations owing to Borrowers and
Qualified Subsidiary Guarantors (including Southern Frac) exceed 15% (such
percentage, as applied to a particular Account Debtor or group of Account
Debtors that are Affiliates, being subject to reduction by Agent in its
Permitted Discretion if the creditworthiness of such Account Debtor or such
Account Debtors deteriorates) of the aggregate amount of all otherwise Eligible
Accounts and all otherwise Eligible Southern Frac Accounts, to the extent of the
obligations owing by such Account Debtor or group of Account Debtors in excess
of such percentage; provided, that, in each case, the amount of Eligible
Southern Frac Accounts that are excluded because they exceed the foregoing
percentage shall be determined by Agent based on all of the otherwise Eligible
Accounts and all otherwise Southern Frac Accounts prior to giving effect to any
eliminations based upon the foregoing concentration limit;
 
(l)           Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
any Borrower or any Qualified Subsidiary Guarantor has received notice of an
imminent Insolvency Proceeding or a material impairment of the financial
condition of such Account Debtor;
 
(m)           Accounts, the collection of which, Agent, in its Permitted
Discretion, believes to be doubtful, including by reason of the Account Debtor’s
financial condition;
 
(n)           Accounts representing credit card sales or “C.O.D.” sales;
 
(o)           Accounts that are not subject to a valid and perfected
first-priority Agent’s Lien or that are subject to any other Lien, unless such
other Lien is a Permitted Lien and the holder of such Permitted Lien has entered
into an intercreditor agreement with Lender reasonably acceptable to Agent;
 
 
13

--------------------------------------------------------------------------------

 
(p)           Accounts that consist of progress billings (such that the
obligation of the Account Debtors with respect to such Accounts is conditioned
upon Southern Frac’s satisfactory completion of any further performance under
the agreement giving rise thereto) or retainage invoices;
 
(q)           Accounts with respect to which the Account Debtor is a Sanctioned
Person or Sanctioned Entity;
 
(r)           that portion of Accounts which represent finance charges, service
charges, sales taxes, or excise taxes;
 
(s)           that portion of Accounts which has been restructured, extended,
amended, or otherwise modified;
 
(t)           bill and hold invoices, except those with respect to which Agent
has received an agreement in writing from the Account Debtor, in form and
substance reasonably satisfactory to Agent, confirming the unconditional
obligation of the Account Debtor to take the goods related thereto and pay such
invoice, so long as such Accounts satisfy all other criteria for Eligible
Southern Frac Accounts hereunder;
 
(u)           Accounts that have not been invoiced;
 
(v)           Accounts constituting (i) proceeds of copyrightable material,
unless such copyrightable material has been registered with the United States
Copyright Office, or (ii) proceeds of patentable inventions, unless such
patentable inventions have been registered with the United States Patent and
Trademark Office;
 
(w)           Accounts owned by a target acquired in connection with a Permitted
Acquisition, until the completion of an appraisal and field examination with
respect to such target, in each case, reasonably satisfactory to Agent (which
appraisal and field examination (i) may be conducted prior to the closing of
such Permitted Acquisition and (ii) if conducted by or for Agent, will be
subject to Section 2.10(c) and will be excluded for purposes of the limitation
set forth in Section 2.10(c) as to the number of appraisals and field
examinations for which Borrowers are obligated to reimburse Agent); or
 
(x)           Accounts or that portion of Accounts otherwise deemed ineligible
by Agent in its Permitted Discretion.
 
“Eligible Southern Frac Finished Goods Inventory” means Inventory of Southern
Frac (other than Southern Frac Tanks) that qualifies as Eligible Inventory and
consists of first-quality finished goods held for sale in the ordinary course of
Southern Frac’s business.
 
 
14

--------------------------------------------------------------------------------

 
“Eligible Southern Frac Raw Materials Inventory” means Inventory of Southern
Frac (other than Southern Frac Tanks) that consists of first-quality raw
materials and that would be Eligible Inventory but for its being excluded as
ineligible by virtue of the excluding criteria relating to raw materials set
forth in clause (i) of the definition of Eligible Inventory.
 
“Eligible Southern Frac Tanks” means Southern Frac Tanks that qualify as
Eligible Inventory.
 
“GFN Manufacturing” means GFN Manufacturing Corporation, a Delaware corporation.
GFN Manufacturing became a Guarantor effective as of the Amendment No. 4
Effective Date.
 
“GFN Manufacturing–Shane Boston Loan” means Indebtedness evidenced by an Amended
and Restated Promissory Note dated February 22, 2013, in the original principal
amount of $1,670,000 executed by GFN Manufacturing and payable to the order of
Shane Boston, an individual, the proceeds of which Indebtedness were used to
finance a portion of the acquisition of Southern Frac by GFN Manufacturing.
 
“Southern Frac Tank” means a completed but unpainted frac tank or portable
liquid storage tank that constitutes Inventory of Southern Frac held for sale or
lease in the ordinary course of Southern Frac’s business.”
 
(ee) Schedule C-1 to the Credit Agreement is hereby amended to read in its
entirety as set forth in Exhibit C to this Agreement.
 
(ff) Schedules A-2, D-1, P-1, P-2, 4.1(b), 4.1(c), 4.1(d), 4.6(b), 4.10, 4.11,
4.14, 4.24, 4.27, 5.6, 5.14, and 6.5 to the Credit Agreement are hereby amended
(including in connection with the joinder of Southern Frac to the Credit
Agreement and the joinder of GFN Manufacturing to the U.S. Guaranty and Security
Agreement) to read in their entirety as set forth in Exhibit D to this
Agreement.
 
5. Representations. To induce Agent and the Lenders to enter into this
Agreement, each Loan Party signatory to this Agreement hereby represents to
Agent and the Lenders as follows:
 
(1)  
that that Loan Party is duly authorized to execute and deliver this Agreement
and, if it is a Borrower, is and will continue to be duly authorized to borrow
monies under the Credit Agreement, as amended by this Agreement, and to perform
its obligations under the Credit Agreement, as amended by this Agreement;

 
(2)  
that, with respect to each Borrower, the execution and delivery of this
Agreement and the performance by that Borrower of its obligations under the
Credit Agreement, as amended by this Agreement, do not and will not conflict
with any provision of law or of the articles of incorporation or bylaws of that
Borrower or of any agreement binding upon that Borrower;

 
(3)  
that, with respect to each Borrower, the Credit Agreement, as amended by this
Agreement, is a legal, valid, and binding obligation of that Borrower,
enforceable against that Borrower in accordance with its terms, except as
enforceability is limited by bankruptcy, insolvency, or other similar laws of
general application affecting the enforcement of creditors’ rights or by general
principles of equity limiting the availability of equitable remedies;

 
 
15

--------------------------------------------------------------------------------

 
(4)  
that the representations and warranties set forth in Section 4 of the Credit
Agreement, as amended by this Agreement, are true and correct in all material
respects (but if any representation or warranty is by its terms qualified by
concepts of materiality, that representation or warranty is true and correct in
all respects), in each case with the same effect as if such representations and
warranties had been made on the date of this Agreement, with the exception that
all references to the financial statements mean the financial statements most
recently delivered to Agent except for such changes as are specifically
permitted under the Credit Agreement and except to the extent that any such
representation or warranty expressly relates to an earlier date;

 
(5)  
that, with respect to each Borrower, that Borrower has complied with and is in
compliance with all of the covenants set forth in the Credit Agreement, as
amended by this Agreement, including those set forth in Section 5, Section 6,
and Section 7 of the Credit Agreement; and

 
(6)  
that as of the date of this Agreement, no Default or Event of Default has
occurred and is continuing.

 
6. Conditions. The effectiveness of this Agreement is subject to satisfaction of
the following conditions:
 
(1)  
that Agent has received this Agreement executed by Agent, the Lenders,
Borrowers, and GFN Manufacturing;

 
(2)  
that Agent has received an amendment to the Intercompany Subordination
Agreement, in form and substance reasonably satisfactory to Agent, executed by
each applicable Person;

 
(3)  
that Agent has received a fee letter, in form and substance reasonably
satisfactory to Agent, executed by each applicable Person;

 
(4)  
that Agent has received a letter, in form and substance reasonably satisfactory
to Agent and executed by each applicable Person, from Wells Fargo, in its
capacity as the lender to Southern Frac under Southern Frac’s credit facility
governed by a Credit and Security Agreement dated as of October 1, 2012, and
other related loan documentation, respecting the amount necessary to repay in
full all of the obligations of Southern Frac and GFN Manufacturing owing under
that credit facility and obtain a release of all of the Liens existing in favor
of that lender in and to the assets of Southern Frac, together with termination
statements and other documentation evidencing the termination by that lender of
its Liens in and to the properties and assets of Southern Frac and of
GFN Manufacturing;

 
(5)  
that Agent has received evidence satisfactory to Agent that Borrowers will have
Excess Availability plus Qualified Cash of at least $23,200,000 immediately
after giving effect to the transactions contemplated by this Agreement or to be
effected under the Credit Agreement, as amended by this Agreement, on or before
the effective date of this Agreement (including, without limitation, (A) the
repayment in full of the existing credit facility of Southern Frac referred to
in clause (4) of this Section 6, and (B) the payment of all fees and expenses
required to be paid by Borrowers on or before the effective date of this
Agreement under this Agreement, the Credit Agreement, or the other Loan
Documents);

 
 
16

--------------------------------------------------------------------------------

 
(6)  
that Agent has received copies (executed or certified, as appropriate) of all
other legal documents or minutes of proceedings taken in connection with the
execution and delivery of this Agreement to the extent Agent or its counsel
reasonably requests;

 
(7)  
that Borrowers have paid all fees and expenses required to be paid by Borrowers
on the date of this Agreement under this Agreement, the Credit Agreement, or the
other Loan Documents; and

 
(8)  
that all legal matters incident to the execution and delivery of this Agreement
are satisfactory to Agent and its counsel.

 
7. Release. Each Loan Party signatory to this Agreement hereby waives and
releases any and all current existing claims, counterclaims, defenses, or
set-offs of every kind and nature which it has or might have against Agent or
any Lender arising out of, pursuant to, or pertaining in any way to the Credit
Agreement, any and all documents and instruments delivered in connection with or
relating to the foregoing, or this Agreement. Each Loan Party signatory to this
Agreement hereby further covenants and agrees not to sue Agent or any Lender or
assert any claims, defenses, demands, actions, or liabilities against Agent or
any Lender which occurred prior to or as of the date of this Agreement arising
out of, pursuant to, or pertaining in any way to the Credit Agreement, any and
all documents and instruments delivered in connection with or relating to the
foregoing, or this Agreement.
 
8. Miscellaneous.
 
(a) This Agreement is governed by, and is to be construed in accordance with,
the laws of the State of Illinois. Each provision of this Agreement is severable
from every other provision of this Agreement for the purpose of determining the
legal enforceability of any specific provision.
 
(b) This Agreement binds Agent, the Lenders, and the Loan Parties signatory to
this Agreement and their respective successors and assigns, and will inure to
the benefit of Agent, the Lenders, and the Loan Parties signatory to this
Agreement and the successors and assigns of Agent and each Lender.
 
(c) Except as specifically modified or amended by the terms of this Agreement,
all other terms and provisions of the Credit Agreement and the other Loan
Documents are incorporated by reference in this Agreement and in all respects
continue in full force and effect. Each Loan Party signatory to this Agreement,
by execution of this Agreement, hereby reaffirms, assumes, and binds itself to
all of the obligations, duties, rights, covenants, terms, and conditions that
are contained in the Credit Agreement and the other Loan Documents.
 
(d) Each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” or words of like import, and each reference to the Credit Agreement in
any and all instruments or documents delivered in connection therewith, will be
deemed to refer to the Credit Agreement, as amended by this Agreement.
 
(e) This Agreement is a Loan Document. Each Borrower acknowledges that Agent’s
reasonable costs and out-of-pocket expenses (including reasonable attorneys’
fees) incurred in drafting this Agreement and in amending the Loan Documents as
provided in this Agreement constitute Lender Group Expenses.
 
 
17

--------------------------------------------------------------------------------

 
(f) The parties may sign this Agreement in several counterparts, each of which
will be deemed to be an original but all of which together will constitute one
instrument.
 
[Signature pages to follow]
 

 
18

--------------------------------------------------------------------------------

 

The parties are signing this Amendment No. 4 to Amended and Restated Credit
Agreement as of the date stated in the introductory clause.

         
PAC-VAN, INC.,
as a Borrower
 
 
By:  
/s/ Christopher A. Wilson
 
Name: 
Christopher A. Wilson
 
Title
Secretary




         
LONE STAR TANK RENTAL INC.,
as a Borrower
 
 
By:  
/s/ Christopher A. Wilson
 
Name: 
Christopher A. Wilson
 
Title
Secretary




         
GFN REALTY COMPANY, LLC,
as a Borrower
 
 
By:  
/s/ Christopher A. Wilson
 
Name: 
Christopher A. Wilson
 
Title
Secretary




         
SOUTHERN FRAC, LLC,
as a Borrower
 
 
By:  
/s/ Christopher A. Wilson
 
Name: 
Christopher A. Wilson
 
Title
Secretary




         
GFN MANUFACTURING CORPORATION,
as a Borrower
 
 
By:  
/s/ Christopher A. Wilson
 
Name: 
Christopher A. Wilson
 
Title
Secretary




  Signature page to Amendment No. 4 to Amended and Restated Credit Agreement
(Pac-Van)
 

--------------------------------------------------------------------------------

 



         
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent and as a Lender
 
 
By:  
/s/ Brian Hynds
 
Name: 
Brian Hynds
   
Its Authorized Signatory



Signature page to Amendment No. 4 to Amended and Restated Credit Agreement
(Pac-Van)


 
 

--------------------------------------------------------------------------------

 




 

         
HSBC BANK USA, N.A.,
as a Lender
 
 
By:  
/s/ William M. Ozaki
 
Name: 
William M. Ozaki
   
Its Authorized Signatory



 


Signature page to Amendment No. 4 to Amended and Restated Credit Agreement
(Pac-Van)


 
 

--------------------------------------------------------------------------------

 




 

         
ONEWEST BANK N.A.,
f/k/a OneWest Bank, FSB,
as a Lender
 
 
By:  
/s/ John Farrace
 
Name: 
John Farrace, EVP
   
Its Authorized Signatory



 


 


Signature page to Amendment No. 4 to Amended and Restated Credit Agreement
(Pac-Van)


 
 

--------------------------------------------------------------------------------

 


GUARANTOR ACKNOWLEDGMENT
 
This Guarantor Acknowledgment refers to, and is attached to, an Amendment No. 4
to Amended and Restated Credit Agreement dated as of June 30, 2015, among
Pac-Van, Inc., an Indiana corporation (“Pac-Van”), Lone Star Tank Rental Inc., a
Delaware corporation (“Lone Star”), GFN Realty Company, LLC, a Delaware limited
liability company (“GFNRC”), Southern Frac, LLC, a Texas limited liability
company (“Southern Frac” and, together with Pac-Van, Lone Star, and GFNRC, each
a “Borrower”), GFN Manufacturing Corporation, a Delaware corporation, the
Lenders identified on the signature pages thereof as Lenders, and Wells Fargo
Bank, National Association, a national banking association, as agent for the
Lenders (the “Amendment”). Defined terms used but not defined in this Guarantor
Acknowledgment are as defined in the Amendment.
 
Each of the undersigned, in its capacity as a Guarantor, hereby does the
following: (1) consents to the Amendment; (2) acknowledges that the Amendment
does not in any way modify, limit, or release any of its obligations under the
Guaranty and Security Agreement to which it is a party; (3) ratifies and
confirms its obligations under the Guaranty and Security Agreement to which it
is a party and acknowledges that those obligations continue in full force and
effect; and (4) acknowledges that its consent to any other modification to any
Loan Document will not be required as a result of the consent set forth in this
Guarantor Acknowledgment having been obtained, except to the extent, if any,
required by the specific terms of that Loan Document.
 
Dated as of the date of the Amendment.
 

         
PV ACQUISITION CORP.,
an Alberta corporation
 
 
By:  
/s/ Christopher A. Wilson
 
Name: 
Christopher A. Wilson
 
Title
Secretary

 


 
Guarantor Acknowledgment to Amendment No. 4 to Amended and Restated Credit
Agreement (Pac-Van)